Citation Nr: 0607389	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1982 
and from December 1983 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for a disability manifested by joint pain, to 
include as due to undiagnosed illness and for pes planus.

Service connection for a disability manifested by joint pain, 
to include as due to undiagnosed illness, was denied by the 
RO in a November 1996 rating decision.  However, since that 
determination, new VA regulations have been implemented 
governing eligibility for service connection based on service 
in the Persian Gulf War.  The Board will therefore consider 
the veteran's current claim for service connection for a 
disability manifested by joint pain, to include as due to 
undiagnosed illness, on a de novo basis.  See Routen v. 
Brown, 10 Vet. App. 183 (1997) (a change in a VA regulation 
can constitute new and material evidence under appropriate 
circumstances).

The issue of entitlement to service connection for a 
disability manifested by joint pain, to include as due to 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Clear and unmistakable evidence shows that the veteran's pes 
planus was not aggravated by service beyond normal 
progression.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2001 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the July 2002 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service. Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on her behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The only evidence supporting the veteran's claim consists of 
his statements that he has pes planus, and that it was 
aggravated in service, and medical evidence showing that it 
is present currently.  It was indicated following the 
September 2003 VA examination that the veteran had minor 
difficulties with pes planus.  

The evidence against the veteran's claim includes the service 
medical records and the post service medical evidence of 
record.  The service medical records for the veteran's first 
period of service are negative for any complaints or findings 
of pes planus.  When he was examined in December 1983, prior 
to his second period of service, the enlistment examination 
revealed that he had pes planus that was mild and 
asymptomatic.  It was not considered disqualifying.  The 
remainder of the service medical records are negative for 
complaints or findings concerning pes planus.  The veteran 
denied a history of foot trouble on a report of medical 
history in September 1989, and an examination of the feet at 
that time was normal.  The initial clinical evidence of pes 
planus following the veteran's discharge from service is 
contained in the September 2003 VA examination report.  At 
that time, the veteran related that he had been diagnosed 
with pes planus several years earlier.  This evidence of pes 
planus, more than one decade following the veteran's 
separation from service, cannot be used to establish that it 
increased in severity during service.  Moreover, as the pes 
planus noted in 1983 was mild, the fact that the examiner in 
2003 suggested the veteran had only minor problems with pes 
planus tends to demonstrate that there was no increase in 
severity of the preexisting pes planus.  

As noted above, the only evidence supporting the veteran's 
claim consists of his statements regarding his disability.  
The veteran argued that that pes planus was either initially 
manifested in service or, if it is determined to have 
preexisted service, that it was aggravated therein.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding his medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of any objective evidence of pes 
planus during service(other than it being noted on the 
December 1983 enlistment examination) or for many years 
thereafter, the Board concludes, therefore, that the medical 
findings are of greater probative value than the veteran's 
statements concerning pes planus.  In sum, the Board finds 
that the veteran's pes planus preexisted service, and that it 
was not aggravated by service. Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for pes planus.


ORDER

Service connection for pes planus is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a disability manifested by joint pain, to include as due 
to undiagnosed illness.  The record reflects the fact that 
the veteran had service in the Persian Gulf.  He has had 
complaints of multiple joint pain for many years.  Following 
a VA examination in September 2003, the examiner concluded 
that the veteran had multiple joint arthralgias and somatic 
complaints that could be attributed to Persian Gulf syndrome.  
It must be noted, however, that the examiner did not review 
the claims folder in arriving at his conclusion.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for joint pain since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any joint 
pain.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran has a disability manifested by 
joint pain and, if so, if it is related 
to service, to include his service in the 
Persian Gulf.  The examiner should also 
state whether the veteran's symptoms are 
attributable to a "known" clinical 
diagnosis.  A rationale for any opinion 
provided should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


